The court is of the opinion that the admissions of the residuary legatee and devisee were competent evidence against her from which the jury might properly find that she exercised undue influence over the testator in procuring from him the devise and bequest to herself of the residuum of the estate. Saunder'sAppeal, 54 Conn. 108; Nussear v. Arnold, 13 S.  R. 323. The admissions being competent, the verdict is not without evidence to support it, and no sufficient reason appears for the court to set it aside.
Petition for new trial denied and dismissed, with costs, and case remitted to the Common Pleas Division, with direction to enter a decree confirmatory of the verdict.